Citation Nr: 1223771	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  11-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability. 

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from April 1957 to April 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which denied reopening a claim for service connection for low back pain, finding that new and material evidence had not been submitted.  During the pendency of the appeal a February 2012 Supplemental Statement of the Case (SSOC) reopened the claim and denied it on the merits. 

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a low back disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This issue has been recharacterized to comport with the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a May 1993 rating decision, the RO denied service connection for a low back disability.  The Veteran filed a notice of disagreement but did not perfect an appeal; the May 1993 decision is now final with respect to the denial of service connection for a low back disability.

2. Evidence received since the May 1993 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.

3.  A low back disability was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that a low back disability is related to any disease or injury incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1. The criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A November 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notification also informed the Veteran of the evidence and information necessary to reopen the claim for service connection, including the basis on which the prior claim was denied in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's available service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in February 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to the cause of the Veteran's current disability.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence 

The RO denied service connection for low back pain in a May 1993 rating decision.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d).

The Veteran filed a claim to reopen the claim for service connection for a low back injury in November 2008. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  The May 1993 rating decision denied service connection for low back pain, finding that there was no chronic disease or disability.  

Evidence received since the May 1993 rating decision includes a VA examination which diagnosed degenerative joint disease of the lumbar spine. 

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically evidence of a chronic disability.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.

Service connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he injured his back multiple times in service while climbing and descending light poles as part of his duties as an electrician, including one incident of falling from a pole.  The Board finds the Veteran's report of experiencing low back pain in service to be competent and credible and supported by the record.   

Upon entry to service, no back pain was noted or reported.  In service the Veteran was treated in May 1958 for lower lumbar pain, and in July 1959 for lower back pain on bending over; he was noted to have a low back strain.  The exit medical examination noted a history of numerous complaints; tonsillitis, chest pain, and leg cramps, but did not include any back-related complaints and included the notation that the examinee denies all other significant medical history.  

The Veteran contends that he was first treated post-service by the VA briefly in 1981, however there are no records of such.  There is no evidence of any back complaints post service until the Veteran filed his claim in March 1993, over 30 years after service.  The first evidence of post-service treatment or complaints of back pain in a treatment context was in 2008.  The Veteran reported that he first starting going to the VA for back pain in 2008 after his condition worsened, but prior to then he had treated his back pain on his own.  

Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran contends that he has experienced low back pain ever since service, however there is no evidence to support this contention.  Upon exit the Veteran did not report any back pain, or history of back injury, despite reporting other ailments.  The Veteran has since stated that he had mild back pain upon exit but did not report it.  Furthermore there is no lay or medical evidence of any back complaints until the Veteran filed his claim in 1993.  As such, there is no evidence of continuity of symptomatology of a low back disability since service.  38 C.F.R. § 3.303, See Savage v. Gober, 10 Vet. App. 488 (1997). 

In February 2012 a VA examination was conducted which diagnosed degenerative joint disease of the lumbar spine.  The examiner noted the Veteran's history of climbing poles in service and of a fall in service which injured his low back.  The examiner evaluated the Veteran, reviewed the claims file and opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in service injury.  The examiner explained that the Veteran's original injury in 1958 and 1959 was treated as a back strain with analgesics and rest only, with no evidence of fracture or neurological symptoms or signs at that time and the Veteran did not complain about back pain again until 2008.  The examiner opined that the Veteran's degenerative changes in the lumbar spine are age related and are less likely as not incurred in or caused by complaints of back pain in May 1958 and July 1959.  The examiner's opinion is probative and weighs against the Veteran's claim. 

The Veteran opines that his back pain in service is related to his current back disability.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of degenerative joint disease of the lumbar spine and his view is of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is outweighed by the opinion provided by the medical professional who examined the Veteran and reviewed his medical history and claims file and opined that the current disability was not related to the in service injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.








ORDER

New and material evidence has been submitted and the petition to reopen a claim for service connection for a low back disability is granted.  

Service connection for a low back disability is denied. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


